Title: General Orders, 23 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 23rd 1776.
Parole Trenton.Countersign Upton.


Lieut. Fuller of Capt: Keyes Company, 20th Regimt tried by a General Court Martial of which Lieut: Col. Hobby was President, for “Inoculating, and disobedience of orders”—is honorably acquitted, and discharged from his arrest.
It is with great astonishment and surprise, the General hears that Soldiers inlist from one Corps to another, and frequently receive a bounty; and that some officers have knowingly received such men; so glaring a fraud upon the public, and injury to the service, will be punished in the most exemplary manner: And the General most earnestly requests, and expects, of every good officer, who loves his Country, not only to oppose such practices, but to make the offenders known, that they may be brought to justice.
